UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2016 ANTARES PHARMA, INC. (Exact name of registrant specified in its charter) Delaware 1-32302 41-1350192 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Princeton South, Suite 300, Ewing, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (609) 359-3020 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 5, 2016, Antares Pharma, Inc. (the “Company”) received a written notice of resignation from James E. Fickenscher, the Company’s Senior Vice President and Chief Financial Officer.Mr. Fickenscher’s resignation will become effective September 4, 2016.Mr. Fickenscher is resigning from the Company to pursue other interests, and his resignation is not a result of any dispute or disagreement with the Company. The Company has initiated a search for a new Chief Financial Officer.
